Citation Nr: 0606222	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  92-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, rated as 10 percent disabling as of June 8, 
1999, and noncompensable prior to June 8, 1999.  

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, rated as 20 percent disabling as of June 8, 
1999, and noncompensable prior to June 8, 1999.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
When this appeal was initiated, a noncompensable rating was 
in effect for each knee.  During the course of the appeal, by 
rating decision of October 1999, the rating for the left knee 
was increased to 20 percent under Diagnostic Code 5257 
effective June 8, 1999, the date of VA examination.  
Likewise, the rating for the right knee was increased to 10 
percent under Diagnostic Code 5257, also effective June 8, 
1999.

This case has previously come before the Board.  Most 
recently, in August 2004, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded hearings before Veterans Law Judges 
in this case.  Most recently, in July 2003, the veteran 
testified before the undersigned Veterans Law Judge in 
Washington, D. C.  Transcripts of each of the hearings have 
been associated with the claims folder.  

The appeal in regard to the issue of TDIU is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Left knee instability or subluxation is no more than 
moderate as of June 8, 1999.  

2.  Right knee instability or subluxation is no more than 
mild as of June 8, 1999.  

3.  Prior to June 8, 1999, instability of the knees was not 
shown.

4.  The veteran has had functional limitation of motion of 
each knee to a mild degree, but not compensable under the 
Diagnostic Codes specific to the knee, during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to June 8, 
1999, and for a rating in excess of 20 percent for left knee 
instability or subluxation as of June 8, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for a compensable rating prior to June 8, 
1999, and for a rating in excess of 10 percent for right knee 
instability or subluxation as of June 8, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a separate 10 percent rating for the 
right knee based on limitation of motion are met for the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5003 (2005).

4.  The criteria for a separate 10 percent rating for the 
left knee based on limitation of motion are met for the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran in September 2004 and March 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that she should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  She was advised 
of how and where to send this evidence and how to ensure that 
it was associated with her claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2005 
notice, the September 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2005).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Instability

The veteran's left knee disability has been assigned a 20 
percent evaluation and the right knee has been assigned a 10 
percent evaluation, each under 38 C.F.R. § Diagnostic Code 
5257 pertaining to instability or subluxation, since June 8, 
1999, the date of a VA examination.  Prior to June 8, 1999, 
noncompensable evaluations were in effect.  A higher 
evaluation for either knee under Diagnostic Code 5257 is not 
warranted prior to or since June 8, 1999.  

In this case there is both positive and negative evidence 
that must be weighed.  With regard to the period prior to 
June 8, 1999, VA examinations in July 1991 and July 1997 
noted no instability of the knees.  In addition, in October 
1997, the veteran's private doctor, G. B. N., M. D., reported 
he could find no instability of the knees.  Although Dr. N. 
requested and the VA issued the veteran knee braces in May 
1997, there were no objective findings of knee instability in 
the VA and private medical records prior to the VA 
examination on June 8, 1999.  Consequently, a compensable 
rating for either knee was not warranted prior to June 8, 
1999.

On VA examination on June 8, 1999, mild right knee 
instability and moderate left knee instability were reported.  
In July 1999, Dr. N. also noted instability of the knees.  
The March 2005 VA examiner stated that the veteran's knee 
were ligamentously stable and attributed slight valgus 
angulation of both knees to simply a function of the 
veteran's anatomy and not any type of injury.  While Dr. N. 
noted laxity with pressure put on the medial part of the 
knees indicating tearing of the lateral collateral ligaments 
of the knees, bilaterally, in July 1999, magnetic resonance 
imaging (MRI) of the left knee was normal.  While MRI of the 
right knee showed a tear of the anterior horn of the lateral 
meniscus and a questionable partial tear of the anterior 
cruciate ligament, on VA examination in October 2001, both 
the left and right knee were noted to be ligamentously 
stable.  The March 2005 VA examiner specifically stated there 
was no lateral instability or subluxation of either knee, and 
more specifically, no instability to anterior, posterior, 
varus or valgus stresses to the veteran's knees.  

The veteran is competent to report her symptoms; however, she 
is not a medical professional and her statements do not 
constitute competent evidence in regard to the degree of 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds the objective 
medical opinions to be more probative and reliable than the 
veteran's assertions.  

The Board notes that competence and credibility are to be 
distinguished.  Private treatment records from Dr. N., dated 
in November 1999 and January 2001, note the veteran was 
totally disabled and could "hardly walk."  A June 2000 
private record notes the veteran was unable to walk short 
distances, in part due to her knees, and the veteran 
testified she could only walk a few feet.  Transcript at 4 
(2003).  Remarkably, VA treatment records, dated from May 
2002 to October 2002, note she exercised frequently and 
regularly, to include walking three miles per day.  Clearly, 
she can walk, and thus, Dr. G. B. N.'s opinion is of 
diminished probative value.  The veteran's testimony to the 
effect that stairs had been impossible since separation from 
service in 1982 (Transcript at 5 (2003)), is not credible, in 
light of the veteran's report on VA examination in October 
2001 to the effect that she went up and down stairs leading 
with her left leg.  

Further calling into question the veteran's credibility it 
the fact that she has been uncooperative on VA examinations.  
The Board notes that failure to cooperate with a VA 
examination is tantamount to a failure to report for the 
examination.  See 38 C.F.R. § 38 C.F.R. § 3.655 (2005).  The 
October 2001 VA examiner noted she was uncooperative and had 
early give way on all manual motor testing.  In addition, 
while the March 2005 VA examiner noted guarding to any 
examination and "exquisite" tenderness with any palpation 
of any part of either knee, a December 2002 VA treatment 
record notes no tenderness to palpation.  To the extent that 
Dr. N. opined in a November 2005 letter that guarding on VA 
examination might be attributable to tears of the anterior 
horn and lateral meniscus and a questionable partial tear of 
the anterior cruciate ligament shown on MRI, the Board notes 
MRI specifically showed the left knee was normal.  The March 
2005 VA examiner noted that he was unable to ascertain 
accurate findings in regard to the knees as his observations 
were in conflict with results on testing.  Regardless, the 
evidence clearly shows that a higher evaluation is not 
warranted for the right knee or the left knee.  

The June 1999 VA examiner characterized right knee valgus 
instability as mild and left knee instability as moderate.  
Thus, to the degree that the veteran has any instability, at 
best, it is no more than mild in the right knee and no more 
than moderate in the left knee.  

A higher evaluation is not warranted under Diagnostic Code 
5257, as there is no competent evidence of moderate 
instability in the right knee or of severe instability in the 
left knee.  The Board finds the medical opinions 
characterizing instability as nonexistent, or at best, 
moderate in the left knee and mild in the right knee to be 
more probative of the degree of instability than the 
veteran's lay statements.  Thus, an evaluation in excess of 
20 percent is not warranted for the left knee and in excess 
of 10 percent for the right knee under Diagnostic Code 5257.

The preponderance of the evidence is against the claim for a 
higher disability rating for each knee based on instability, 
and there is no doubt to be resolved.

Limitation of Motion

The VA General Counsel has clearly established that 
limitation of motion is to be rated separately from 
instability or subluxation.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  

The Board has considered separate ratings.  The veteran is 
service connected for chondromalacia, and thus, periarticular 
pathology.  Periarticular pathology with pain on motion or 
limited motion warrants a separate evaluation.  In this case, 
there are the veteran's subjective complaints of pain.  The 
March 2005 VA examiner has specifically stated that there is 
no particular pathology causing pain and that the veteran's 
own actions preclude a more meaningful discussion of the 
degree of her impairment in the right or left knee.  

The March 2005 VA examiner noted the veteran essentially 
guarded to any examination.  The examiner noted that in the 
seated position, her knees easily flexed to past 90 degrees 
but when he attempted to examiner her, he could only flex her 
right knee to no more than 30 degrees and her left knee no 
more than 40 degrees.  The voluntary limited motion was noted 
to be due to guarding.  The examiner noted that he could feel 
the quadriceps contracture when he attempted to flex her 
knee, and that the veteran refused his request to relax the 
quadriceps muscles, and further resisted examination.  

The veteran's range of knee motion has been variously 
reported during the course of this appeal. On VA examination 
in July 1991 motion was from 0 to 140 degrees, or normal.  In 
July 1997 she would allow only 15 to 80 degrees of motion in 
the right knee and 0 to 90 degrees in the left knee but the 
examiner also noted that there were few objective findings to 
account for the discomfort that limited her knee motion.  In 
June 1999 motion was from 0 to 130 degrees in the right knee 
and from 0 to 135 degrees in the left knee, indicating 
minimally limited motion.  In October 2001, range of motion 
in the left knee was 0 to 120 degrees, with no crepitus 
noted, and range of motion in the right knee was 0 to 125 
degrees, with no effusion noted.  The Board notes that 
despite the veteran's lack of cooperation, the March 2005 VA 
examiner observed flexion in the knees past 90 degrees.  
Extension in both knees was full on VA examination in March 
2005.  

The March 2005 examiner noted the MRI findings and stated 
there was nothing found on examination that would legitimize 
any diagnosis for the veteran's knee pain.  X-ray 
examinations in 2001 were noted to show no joint space 
narrowing and no degenerative changes or significant 
malalignment.  

The evidence shows that the limitation of motion in the 
veteran's knees is largely voluntary and that it varies 
considerably from examination to examination.  Arthritis in 
the knees has not been demonstrated by x-ray studies.  
Nevertheless, the Board concedes that there is some 
limitation of motion due to pain, and that a 10 percent 
rating for each knee is warranted analogous to Diagnostic 
Code 5010-5003.  A higher rating is not warranted because the 
evidence does not show in either knee limitation of extension 
to 10 degrees and limitation of flexion to 45 degrees, each 
of which would warrant a 10 percent rating under Diagnostic 
Codes 5261 and 5260 and would combine to a 20 percent rating.  
38 C.F.R. § 4.25 (2005); VAOPGCPREC 9-04 (September 17, 
2004).

The Board notes that Dr. N. has reported over the years that 
the veteran had severe arthritis in her knees and that her 
knees were so impaired that she would soon need knee 
replacement.  (Dr. N.'s statement dated in August 1996).  
However, in a July 1999 statement he stated that when he 
first saw the veteran in 1992 she had mild to moderate 
arthritis in the knees.  However, in his report of initial 
examination of the veteran in October 1992, he reported only 
that range of motion in her knees was normal, and although 
his examination impression was of osteoarthritis of multiple 
enumerated joints, the knees were not among them.  In an 
October 1999 note Dr. N. stated that MRI confirmed severe 
arthritis, but he did not indicate the joints  involved and 
the 1999 MRI showed a normal left knee and meniscus and 
ligament damage in the right knee, but no arthritis.  
Moreover, VA x-rays of the knees in 2001 did not show 
arthritis.  The Board finds that Dr. N.'s statements are not 
supported by the record and they are of little probative 
value in determining the proper evaluation to be assigned for 
the service-connected knee disability.

In regard to any additional functional loss warranting an 
evaluation in excess of 10 percent for limitation of motion 
of each knee, the Board notes that the March 2005 examiner 
specifically stated that a determination as to degrees of 
motion loss during acute flares was not possible, as the 
veteran could not be specific concerning her flares, and 
because he did not have a good sense of what her true range 
of motion was, given that during the examination range of 
motion was much less than her simple motion he observed by 
watching her sit in a  chair.  The examiner stated that it 
was much more of a chronic pain syndrome than any particular 
pathology associated with the veteran's knees.  

The examiner was specifically unable to determine whether 
there was weakened movement, excess fatigability or 
incoordination in the either the right or the left knee due 
to lack of cooperation from the veteran.  The veteran is an 
unreliable and chronically uncooperative veteran, who herself 
prevents VA from determining the actual degree of impairment.  
Therefore a separate evaluation in excess of 10 percent based 
on limited motion or pain on motion is not warranted for the 
right or left knee.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To the extent that the veteran asserts that her left knee 
and/or right disability has interfered with daily and work 
activities, the Board notes that the 20 percent disability 
evaluation assigned for the left knee and the 10 percent 
assigned for the right knee under Diagnostic Code 5257 along 
with the 10 percent rating for each knee under Diagnostic 
Code 5010-5003 contemplate impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2005).

A 10 percent rating is warranted for limitation of motion of 
each knee but the preponderance of the evidence is against 
the claim for any higher rating, and there is no doubt to be 
resolved.  




ORDER

Evaluation of a left knee disability based on instability at 
a compensable level prior to June 8, 1999, and in excess of 
20 percent as of June 8, 1999, is denied.

Evaluation of a right knee disability based on instability at 
a compensable level prior to June 8, 1999, and in excess of 
10 percent as of June 8, 1999, is denied.

A separate rating of 10 percent for a left knee disability 
based on limitation of motion is granted.

A separate rating of 10 percent for a right knee disability 
based on limitation of motion is granted.


REMAND

In this case, the Board notes that the veteran's degenerative 
joint disease of the lumbosacral spine has been assigned a 40 
percent disability evaluation, traumatic arthritis of the 
cervical spine has been assigned a 30 percent evaluation, a 
left knee disability has been assigned a 20 percent 
evaluation and a separate 10 percent evaluation, a right knee 
disability has been assigned a 10 percent evaluation and a 
separate 10 percent evaluation, and hemorrhoids have been 
assigned a 0 percent evaluation.  

In addition, the veteran has numerous non-service connected 
disabilities, to include right-sided chest pain, a right 
ovary cyst, pelvic congestion syndrome, tension headaches, 
post operative pregnancy complications, major depression, 
dysthymic disorder, pain on right side of her head, a 
bilateral eye condition, osteoarthritis of the feet, ankles, 
hands, wrists, chest wall and shoulders, nerve damage of the 
back, and carpal tunnel syndrome of the right wrist.  

SSA records reflect unemployment due to sprains and strains 
and affective disorders.  In November 1998, Dr. G. B. N., 
stated that the veteran was not capable of sedentary 
activity, and in June 2000 opined that she was totally 
disabled.  VA treatment records, dated from May 2002 to 
October 2002, note she exercised frequently, to include 
walking three miles per day.  

The March 2005 VA examiner stated that was no orthopedic 
reason in her knees that would preclude the veteran from 
gainful employment.  The examiner did not provide an opinion 
as to whether any of her other disabilities precluded her 
from obtaining gainful employment.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should return the claims file to 
the VA examiner who conducted the March 
2005 VA examination, if available, 
otherwise, another VA examiner.  Based 
on a review of the claims file, the 
examiner should respond to the 
following:  Is the veteran precluded 
from maintaining gainful employment due 
to her service-connected disabilities?

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


